                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                          Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-01718-PAB-KLM

DTC ENERGY GROUP, INC., a Colorado Corporation,

      Plaintiff,

v.

ADAM HIRSCHFELD,
JOSEPH GALBAN,
CRAIG HIRSCHFELD,
JOSEPH JOHNSON,
KATIE STROMSTAD,
ROSS RHINEHART,
ALLY CONSULTING, LLC f/k/a Wyodak Staffing, LLC, a Wyoming limited liability
company, and
ALLY ENERGY SERVICES, INC., a Wyoming corporation,

      Defendants.


                                       ORDER


      This matter is before the Court on defendant Ally Energy Services, Inc. Motion to

Dismiss and Opening Brief [Docket No. 103]; defendants Craig Hirschfeld and Joseph

Johnson’s Motion to Dismiss Second Amended Complaint [Docket No. 113]; defendant

Katie Stromstad’s Motion to Dismiss Second Amended Complaint [Docket No. 114];

and defendant Ross Rhinehart’s Motion to Dismiss Second Amended Complaint

[Docket No. 115]. The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

I.   BACKGROUND

      A.   Factual Background

      Plaintiff DTC Energy Group, Inc. (“DTC”) is a consulting and staffing firm serving
the oil and gas industry. Docket No. 82 at 4, ¶ 8. 1 DTC’s business involves placing

candidates with companies in the oil and gas industry. Id. at 7, ¶ 20. In connection with

that business, DTC has confidential information, some of which it contends are “trade

secrets.” These trade secrets include: (1) “Candidate Folders,” in which DTC stores

resumes, including resumes which it has “re-formatted” to include the DTC logo and

contact information, id. at 12-13, ¶¶ 42-48; (2) a “Candidate Database” that sum marized

the contents of “more than 1,000 of DTC’s re-formatted resumes,” id. at 13, ¶¶ 48-49;

and (3) a “Profit Calculator” that DTC uses “to evaluate several financial variables and

gain competitive advantages in the industry.” Id. at 13-14, ¶ 50.

       In May 2013, DTC hired defendant Adam Hirschfeld as a salesman. Id. at 8,

¶ 27. In January 2014, DTC promoted Adam Hirschfeld to be its business development

lead. Id. at 9, ¶ 29. As business development lead, Adam Hirschfeld had access to

DTC’s confidential information. Id. ¶ 33. In July 2014, DTC hired defendant Katie

Stromstad as a human resources specialist. Id. at 5, ¶ 13. In November 2014, DTC

hired defendant Joseph Galban (“Galban”) as a staff accountant. Id. at 4, ¶ 10. From

approximately July 2015 to June 2016, DTC subleased office space to defendant Ross

Rhinehart (“Rhinehart”). Id. at 5, ¶ 14.

       In the summer of 2015, DTC began discussing a potential business relationship




       1
         These facts are drawn from Plaintiff’s Second Amended Verified Complaint and
Jury Demand [Docket No. 82]. The Court discusses only those allegations relevant to
resolution of the instant motions. Further background can be found in the Court’s order
on DTC’s motion for a preliminary injunction. Docket No. 57. For the purposes of this
order, the Court accepts “well-pleaded factual allegations” in the complaint as true.
Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011).

                                            2
with defendant Ally Consulting, LLC (“Ally Consulting”). Id. at 15, ¶ 57. 2 Ally Consulting

provides similar staffing services in the oil and gas industry. Id. at 16, ¶ 59. DTC

agreed that it would assist Ally Consulting by “taking on its few employees and/or

contractors and by handling the associated administrative services . . . in exchange for

percentage-based payments from [Ally Consulting].” Id. at 15, ¶ 58. DTC and Ally

Consulting executed an agreement on January 11, 2016; Ally Consulting terminated the

agreement on July 11, 2016. Id. at 16, ¶¶ 60-61.

       DTC alleges that, beginning in November 2015, Adam Hirschfeld, defendant

Craig Hirschfeld (“Hirschfeld”), and defendant Joseph Johnson (“Johnson”) began

“plotting” to build up Ally Consulting by “stealing DTC’s business.” Id. at 16, ¶ 64. The

complaint is unclear what, if any, management role or ownership interest Hirschfeld and

Johnson had at the time or at present in Ally Consulting. Compare id. at 6, ¶ 16

(alleging that, since April 2017, the sole member of Ally Consulting is defendant Ally

Energy Services, Inc. (“AES”)) with id. at 4-5, ¶¶ 11-12, 14 (alleging that Rhinehart,

Hirschfeld, and Johnson are currently “co-owner[s] and co-member[s] of [Ally

Consulting] and/or [AES]”). DTC alleges that Adam Hirschfeld, Hirschfeld, and Johnson

agreed that Adam Hirschfeld would work for Ally Consulting while still employed by

DTC, and that Adam Hirschfeld would convince Galban and Stromstad to assist him.

Id. at 17, ¶ 66-67. DTC alleges that Adam Hirschfeld would secure customers on Ally

Consulting’s behalf from customers who believed they were dealing with DTC, and that

Adam Hirschfeld, Galban, Stromstad, and Rhinehart would email the customers



       2
           At the time, Ally Consulting was known as Wyodak Staffing, LLC.

                                             3
“onboarding paperwork on Ally letterhead that they had copied from DTC forms.” Id. at

18, ¶¶ 73-74. Stromstad sometimes mistakenly sent candidates DTC onboarding

paperwork instead of Ally onboarding paperwork. Id. at 19, ¶ 82. Adam Hirschfeld,

Galban, Stromstad, and Rhinehart worked to conceal the work they were doing for Ally

Consulting from DTC’s owners. Id. at 20-21, ¶¶ 90-97.

       DTC alleges that Hirschfeld and Craig Hirschfeld engaged in a “fraudulent”

scheme through CS Property Holdings, a third-party LLC. Id. at 30-31, ¶¶ 168-177.

Under the alleged scheme, CS Property Holdings would charge DTC “consultants”

(placed customers) in Ohio and West Virginia for their housing. Id. The rent paid to CS

Property Holdings by the consultants “far exceeded” the actual rent charged by

landlords to CS Property Holdings. Id. at 31, ¶ 176. DTC would then reimburse the

consultants for their housing. Id., ¶ 175.

       On November 8, 2016, Adam Hirschfeld emailed Rhinehart DTC’s Profit

Calculator. Id. at 34, ¶ 197. On February 13, 2017, Stromstad resigned from DTC. Id.

at 5, ¶ 13. On May 3, 2017, Adam Hirschfeld resigned from DTC, effective May 31. Id.

at 32, ¶ 187. In late May 2017, Adam Hirschfeld asked Rhinehart to obtain “confidential

DTC financial information” from Galban. Id. at 34, ¶ 195. DTC alleges that Rhinehart

did obtain “confidential financial documents and trade secrets” from Galban. Id. ¶ 198.

Adam Hirschfeld, Stromstad, and Galban now all work for Ally Consulting. Id. at 35,

¶ 203. Before leaving DTC, Adam Hirschfeld stole his work laptop and flash drives that

had “thousands of confidential DTC files he downloaded to them.” Id. at 37, ¶ 220.

After DTC commenced this lawsuit, Rhinehart requested that Adam Hirschfeld cease all



                                             4
use of the laptop. Id. ¶ 223.

      B.   Procedural History

      DTC initiated this lawsuit on July 14, 2017. Docket No. 1. On the same day,

DTC moved for a temporary restraining order and preliminary injunction based on the

alleged misappropriation of its trade secrets by Adam Hirschfeld, Galban, and Ally

Consulting. Docket No. 4. After a hearing on the motion on July 20, 2017, the Court

denied DTC’s request for a temporary restraining order, finding that DTC had failed to

demonstrate a likelihood of success on the merits of its misappropriation claims. See

Docket No. 17 at 69. On September 13, 2017, DTC filed an amended complaint and

an amended motion for a preliminary injunction. Docket Nos. 24, 25. The amended

motion sought relief against Adam Hirschfeld, Galban, and Ally Consulting for

misappropriation of trade secrets under federal and state law, breach of contract, and

breach of the duty of loyalty and unfair competition. Docket No. 25 at 2, 6-16. After an

evidentiary hearing on January 30, 2018, the Court denied DTC’s request for a

preliminary injunction on March 2, 2018. Docket No. 57. T he Court concluded that

DTC had failed to demonstrate irreparable harm on all of its claims save for the breach

of contract claim and further concluded that DTC had failed to demonstrate a likelihood

of success on the merits of the breach of contract claim. Id. The Tenth Circuit affirmed

the Court’s denial of a preliminary injunction. See DTC Energy Group, Inc. v.

Hirschfeld, 912 F.3d 1263 (10th Cir. 2018).

      On November 9, 2018, DTC filed its Second Amended Complaint (the

“complaint”). Docket No. 82. The complaint adds as defendants Hirschfeld, Johnson,



                                              5
Stromstad, Rhinehart (together, the “individual defendants”), and AES. The complaint

brings claims against some or all defendants for (1) breach of contract; (2) breach of

the duty of loyalty; (3 and 4) misappropriation of trade secrets under the federal Defend

Trade Secrets Act (“DTSA”), 18 U.S.C. § 1831 et seq., and the Colorado Uniform Trade

Secrets Act (“CUTSA”), Colo. Rev. Stat § 7-74-101 et seq.; (5) unjust enrichment; (6)

tortious interference with business relations; (7) tortious interference with contract; (8)

unfair competition; (9) civil theft; (10) conversion; (11) civil conspiracy; (12) violation of

the Civil Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§ 1962 et seq.; (13) violation of the Computer Fraud and Abuse Act (“CFAA”), 18

U.S.C. § 1030 et seq.; and (14) conspiracy to violate the CFAA. Id. at 40-57, ¶¶ 241-

349.

       AES and the individual defendants have filed motions to dismiss. Docket Nos.

103, 113, 114, 115. 3

II. LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a complaint must allege enough factual matter that, taken as true, makes

the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged–but it has not shown–that the

pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal

       3
       Defendant Adam Hirschfeld’s Motion for Judgment on the Pleadings [Docket
No. 134] is not before the Court in this Order.

                                                6
quotation marks and alteration marks omitted); see also Khalik, 671 F.3d at 1190 (“A

plaintiff must nudge [his] claims across the line from conceivable to plausible in order to

survive a motion to dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s

allegations are “so general that they encompass a wide swath of conduct, much of it

innocent,” then plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191

(quotations omitted). Thus, even though modern rules of pleading are somewhat

forgiving, “a complaint still must contain either direct or inferential allegations respecting

all the material elements necessary to sustain a recovery under some viable legal

theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (alteration m arks

omitted ).

III. ANALYSIS

       A.    AES’s Motion to Dismiss

       In its motion to dismiss, AES argues that, because it is a “non-operating, holding

company owning 100% of the membership interest in [Ally Consulting],” DTC has “no

basis for independent claims against AES.” Docket No. 103 at 2. In response, DT C

contends that it refers to AES and Ally Consulting collectively as “Ally” throughout the

complaint. Docket No. 110 at 10-13. 4 As a result, AES argues that the complaint is not

sufficient to put AES on notice of the claims against it. Docket No. 111 at 6-8.

       The complaint’s allegations against AES are oblique. The first page refers to

“Ally Consulting, LLC f/k/a Wyodak Staffing, LLC and Ally Energy Services, Inc.

       4
          DTC argues that AES’s motion fails to comply with this Court’s Practice
Standards. Docket No. 110 at 8-10. This argument, which is effectively a motion to
strike, is not properly before the Court. See D.C.COLO.LCivR 7.1(d) (“A motion shall
not be included in a response or reply to the original motion.”).

                                              7
(collectively, ‘Ally’).” Docket No. 82 at 1. The complaint next identifies the parties,

describing “Ally Consulting, LLC” as

       a Wyoming limited liability company in good standing with its principal
       offices currently located in Casper, Wyoming and Lakewood, Colorado.
       Ally formerly had a business relationship with DTC and, as a result of the
       Defendants’ unlawful acts alleged herein, is currently a direct competitor
       of DTC. During calendar year 2016 and much of 2017, the majority of
       Ally’s work was being performed by DTC employees out of DTC’s physical
       office. On information and belief, Ally did not officially open its Lakewood,
       Colorado office until early 2017, shortly before DTC’s employees officially
       “moved” to work for Ally. Ally is A. Hirschfeld’s, Ms. Stromstad’s, Mr.
       Galban’s, and Mr. Rhinehart’s current employer, does business in
       Colorado, and one of its principal places of business is located in
       Lakewood, Colorado.

Id. at 6, ¶ 15. 5 The complaint next identifies AES as “a Wyoming corporation in good

standing with its principal offices located in Casper, Wyoming and has been the sole

member of [Ally Consulting] since April 2017.” Id. at 6, ¶ 16. The complaint further

alleges that Hirschfeld, Johnson, and Rhinehart are “co-owner[s] and co-member[s] of []

Ally Consulting, LLC and/or Ally Energy Services, Inc.” Id. at 4-6, ¶¶ 11-12, 14. Taken

together, these paragraphs describe the relationship between AES and Ally Consulting:

AES owns Ally Consulting as its sole member. They also describe Ally Consulting’s

business: a competitor of DTC in the oil and gas consulting and staffing field that

employs Adam Hirschfeld, Stromstad, Galban, and Rhinehart. They do not, however,

allege that AES, the holding company, is a competitor to DTC or that it has any

employees. Moreover, throughout the general factual allegations the complaint

appears to use “Ally” solely to refer to Ally Consulting, as opposed to Ally Consulting



       5
         Confusingly, the complaint here uses “Ally” as a shorthand for Ally Consulting,
not Ally Consulting and AES together.

                                             8
and AES, and never mentions AES specifically. See, e.g., id. at 14, ¶ 53 (referring to

the “illegitimate clone company, Ally”); id. at 15-16, ¶¶ 57-63 (describing the initial

business relationship between DTC and “Wyodak Staffing, LLC” (Ally)).6 Despite DTC’s

use of the collective “Ally” to purportedly refer to Ally Consulting and AES, the complaint

does not plausibly allege the involvement of AES – Ally’s corporate parent – in any of

DTC’s causes of action. Thus, there is no basis for the Court to infer that there is a

basis for legal claims against AES independent of its ownership of Ally Consulting.

       DTC argues that the allegation that Ally Consulting and AES “share common

ownership and the same or similar employees” is sufficient to establish the claims

against AES. Docket No. 110 at 12. This argument is not persuasive. First, the

complaint does not allege that the entities have “the same or similar employees.” See

Docket No. 82 at 6, ¶¶ 15-16. Second, a bare alleg ation that the entities have common

ownership does not lead to an inference that AES, as an entity, is responsible for all of

Ally Consulting’s acts. Cf. McCallum Family LLC v. Winger, 221 P.3d 69, 74 (Colo.

App. 2009) (discussing eight factors courts use to determine whether a corporate entity

is an alter ego of another).7 DTC also argues that the allegations against AES are


       6
        The sole exception is an allegation that Ally Consulting issued DTC employees
“‘@allyenergyservices.com email accounts’ to use in connection with Ally Consulting’s
secret business development efforts.” Docket No. 82 at 17, ¶ 67. The Court agrees
with AES that an internet domain name does not establish the authority of the email
author.
       7
        The parties spend considerable energy arguing the question of whether DTC
has pled sufficient facts that would allow it to pierce Ally Consulting’s (and AES’s)
corporate veil. See Docket No. 103 at 6-9; Docket No. 110 at 8-10. T he Court agrees
with DTC that piercing the corporate veil is an equitable remedy rather than an
independent claim for relief. See, e.g., Peacock v. Thomas, 516 U.S. 349, 354 (1996)
(observing that piercing the corporate veil is a means of imposing liability on an

                                              9
sufficient because the complaint alleges that both Ally Consulting and AES “were each

involved in the plot to enrich themselves.” Docket No. 110 at 12. However, DTC fails to

explain how, given the allegations in the complaint about the corporate structure of AES

and Ally Consulting, the Court could infer that AES was involved in the “plot” solely on

the basis of DTC’s inconsistent collective reference.

       DTC argues that the use of a collective reference in the complaint is permissible.

However, as a general matter, “[w]ithout allegations sufficient to make clear the grounds

on which the plaintiff is entitled to relief,” it is “impossible for the [C]ourt to perform its

function of determining . . . whether the asserted claim is clearly established.” Robbins

v. Oklahoma, 519 F.3d 1242, 1249 (10th Cir. 2008) (internal citation and q uotation

omitted). “The need for individualized allegations is especially important where . . .

each of the defendants ha[s] different powers and duties.” Brown, 662 F.3d at 1165.

Here, the collective reference in the complaint to both Ally Consulting and AES does

not make clear on what grounds DTC is entitled to relief from AES. The cases cited by

DTC do not support a bright-line rule that the use of a collective reference is

permissible. Rather, those cases found that the complaint contained allegations that

made clear the grounds on which plaintiff was entitled to relief. See Dawson v. Bd. of

Cty. Comm’rs of Jefferson Cty., No. 16-cv-01281-MEH, 2017 WL 5188341, at *11 (D.

Colo. Jan. 3, 2017) (collective action permissible in § 1983 action where plaintiff alleges


underlying cause of action). DTC does not attempt to support its claims against AES
on the basis of allegations that it is Ally Consulting’s alter ego. See Docket No. 110 at 9
(arguing that DTC’s claims do not “rely on or require that AES’s or [Ally Consulting’s]
corporate veils be pierced”). However, in order to establish the legal claims against
AES, DTC must plead facts that make out a claim against AES. For this motion,
piercing Ally’s corporate veil is irrelevant.

                                               10
that a similar group of defendants “all failed to take one specific act”); Bark v. Chacon,

No. 10-cv-01570-WYD-MJW, 2011 WL 1884691, at *5 (D. Colo. May 18, 2011)

(collective reference permissible in § 1983 action where the allegations against a group

of defendants “all relate to a single incident” where defendants “are alleged to have

been present at that incident and to have acted in concert”); Ferguson v. Bd. of Cty.

Comm’rs of Sierra Cty, 2013 WL 12334214, at *4 (D.N.M. April 2, 2013) (holding that,

because the “key inquiry” is “whether each defendant knows why he or she was named

in the complaint,” collective action permissible in § 1983 action where the allegations

against defendants using “and/or” were tailored to specific claims). By contrast, the

complaint in this case does not make clear the grounds on which DTC is entitled to

relief from AES.

       Because the complaint does not assert any claims upon which relief can be

granted against AES, the Court grants AES’s motion to dismiss.8

       B.   Individual Defendants’ Motion to Dismiss

       The Court will address the motions to dismiss filed by the individual defendants

on a claim-by-claim basis.

              1.   Second Claim – Breach of the Duty of Loyalty

       DTC alleges that Stromstad “breached her duty of loyalty by soliciting customers

       8
        DTC argues, in the alternative, that it should be granted leave to amend to cure
any pleading deficiencies. Docket No. 110 at 13. A motion for leave to amend the
complaint may not be made in a response to a motion. See D.C.COLO.LCivR 7.1(d)
(“A motion shall not be included in a response or reply to the original motion.”). Even if
DTC’s request were properly made, a motion for leave to amend must “give[] adequate
notice of the basis for the proposed amendment,” which DTC fails to do. See Requena
v. Roberts, 893 F.3d 1195, 1208 (10th Cir. 2018) (internal alterations and q uotations
omitted).

                                            11
for Ally while still employed by DTC.” Docket No. 126 at 5. Stromstad argues that the

complaint fails to state a claim for breach of the duty of loyalty. Docket No. 114 at 6-7.

       Under Colorado law, an employee breaches her duty of loyalty if she solicits

customers for a rival business or solicits other employees to terminate their

employment. Jet Courier Serv., Inc. v. Mulei, 771 P.2d 486, 497 (Colo. 1989). In

applying Jet Courier, the Tenth Circuit has stated that “courts should focus on the

following factors in determining whether an employee’s actions rise to the level of a

breach of loyalty: (1) the nature of the employment relationship; (2) the impact or

potential impact of the employee’s actions on the employer’s operations; and (3) the

extent of any benefits promised or inducements made . . . to obtain their services in the

competing business.” In re Prof'l Home Health Care, Inc., 159 F. App’x. 32, 34 (10th

Cir. 2005) (unpublished). Furthermore, the factors must be weighed, as no one factor

is determinative. Id.9

       Turning to the first factor, Stromstad argues that DTC alleges only that she, as a

human resources employee, complied with directives made by Adam Hirschfeld.

Docket No. 114 at 7. Because, Stromstad argues, she lacked “substantial discretion” in

her role, DTC’s claim for breach of the duty of loyalty cannot survive. Docket No. 131 at

2-3. The Court agrees that the first factor weighs strongly in Stromstad’s favor. Jet


       9
          DTC argues that the three-factor test only applies in situations where the
employee solicits co-employees to terminate employment, and not where the employee
solicits customers for a rival business before the end of employment. Docket No. 126
at 5. Courts in this district have applied the three-factor test in cases where the
allegedly disloyal employee solicited clients, not just co-workers. See, e.g., Nutritional
Biomimetics, LLC v. Emperical Labs Inc., No. 16-cv-01162-KMT, 2018 WL 2567872, at
*4 (D. Colo. April 24, 2018). The Court is not persuaded to adopt DTC’s narrow reading
of Jet Courier.

                                            12
Courier derived its analysis of an employer’s claim for breach of the duty of loyalty from

agency principles. Jet Courier, 771 P.2d at 491-493 (adopting test set out in the

Restatement (Second) of Agency); cf. 19 Richard A. Lord, Williston on Contracts

§ 54.26 (noting that courts allowing claims for breach of the duty of loyalty “derive

guidance from analogous principles of agency law” in “determining the scope and

extent of the duty”). As noted in the Jet Courier concurrence, “not every employee is

the employer’s agent, and an employee may act as an agent with regard to certain job

functions but not with regard to others.” Jet Courier, 771 P.2d at 503 (Mullarkey, J.,

specially concurring). The Court finds Stromstad’s job functions and level of

independent authority to be central to the analysis. See Graphic Directions, Inc. v.

Bush, 862 P.2d 1020, 1023 (Colo. App. 1993) (noting that, under Jet Courier, “there

may be circumstances under which the duty of loyalty does not apply to an employee”);

cf. Restatement of Employment Law § 8.01(a) (“Employees in a position of trust and

confidence with their employer owe a fiduciary duty of loyalty to the employer in matters

related to their employment.”). The complaint alleges that Stromstad was employed as

a “human resources specialist.” See Docket No. 82 at 5, ¶ 13. The complaint further

alleges that she acted at the direction of Adam Hirschfeld, who was employed by DTC

at the time. See id. at 19, ¶¶ 80-82, 86-87. The complaint does not allege that

Stromstad actively solicited customers; it alleges that her job was to send customers

“onboarding paperwork.” See id. at 19, ¶ 82. The Court finds that these facts are

insufficient to demonstrate that Stromstad, in her role as human resources specialist,

was acting as DTC’s agent.



                                            13
       The second factor weighs slightly in favor of DTC. DTC generally alleges that,

“[a]s a direct and proximate result of all of the foregoing acts, DTC has lost . . . current

and future business,” as well as “goodwill.” See id. at 39-40, ¶ 238. Although the

complaint fails to explain how Stromstad’s actions, in particular, led DTC to lose

business, the Court can reasonably infer that sending Ally Consulting onboarding

paperwork to customers who would otherwise have joined DTC would cause DTC to

lose business. The third factor weighs in favor of Stromstad, as the complaint is devoid

of any allegations that Stromstad promised benefits or inducements to any customers

or employees in order to get them to join Ally Consulting. Indeed, the only allegations

regarding Stromstad’s interaction with customers is that she sent customers – who had

been recruited by Adam Hirschfeld – “onboarding paperwork.” See id. at 18, ¶ 73-74.

Weighing the three Jet Courier factors, the Court finds that the complaint fails to state a

claim against Stromstad for breach of the duty of loyalty.

              2.   Third and Fourth Claims – Misappropriation of Trade Secrets

       DTC brings two separate claims for misappropriation of trade secrets against (a)

Stromstad and (b) Hirschfeld, Johnson, and Rhinehart. Docket No. 82 at 43-47,

¶¶ 258-277. Both claims are brought under the federal Defend Trade Secrets Act

(“DTSA”) and the Colorado Uniform Trade Secrets Act (“CUTSA”).10 A plaintiff

asserting a claim for misappropriation of trade secrets under the DTSA must “establish:

(1) the existence of a trade secret that relates to a product or service used in, or



       10
         To the extent that the complaint alleges liability for common-law
misappropriation of trade secrets, that claim is preempted by the CUTSA. See Gognat
v. Ellsworth, 259 P.3d 497, 500 (Colo. 2011).

                                             14
intended for use in, interstate or foreign commerce; (2) the acquisition of the trade

secret, or the use or disclosure of the trade secret without consent; and (3) the person

acquiring, using, or disclosing the trade secret knew or had reason to know that the

trade secret was acquired by improper means.” Arctic Energy Servs., LLC v. Neal, No.

18-cv-00108-PAB-KLM, 2018 WL 1010939, at *2 (D. Colo. Feb. 22, 2018) (citing 18

U.S.C. § 1836(b)(1); 18 U.S.C. § 1839; Ultradent Prods. Inc. v. Spectrum Solutions

LLC, 2018 WL 324868, at *2 (D. Utah Jan. 8, 2018); Blue Star Land Servs. LLC v.

Coleman, 2017 WL 6210901, at *4 (W.D. Okla. Dec. 8, 2017)). Similarly, to prevail on

a claim under Colorado’s UTSA, a plaintiff must show: “[1] that he or she possessed a

valid trade secret, [2] that the trade secret was disclosed or used without consent, and

[3] that the defendant knew, or should have known, that the trade secret was acquired

by improper means.” Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 847

(10th Cir. 1993).

                     a.   Stromstad

       Stromstad argues that the complaint does not establish that she misappropriated

trade secrets. Docket No. 114 at 7-8. In response, DT C argues that the complaint

alleges that Stromstad used “customer lists and contact information, including the

reformatted resumes . . . to solicit those customers on behalf of Ally [Consulting].”

Docket No. 126 at 7-8.

       The complaint alleges, broadly speaking, that DTC had the following sets of

trade secrets: (1) “Candidate Folders,” in which DTC stores resumes, including

resumes which it has “re-formatted” to include the DTC logo and contact information,



                                            15
Docket No. 82 at 12-13, ¶¶ 42-48; (2) a “Candidate Database” that sum marized the

contents of “more than 1,000 of DTC’s re-formatted resumes,” Id. at 13, ¶¶ 48-49; and

(3) a “Profit Calculator” that DTC uses “to evaluate several financial variables and gain

competitive advantages in the industry.” Id. at 13-14, ¶ 50. 11 The complaint alleges

that, in order to poach potential customers from DTC, Adam Hirschfeld would represent

to customers that there was an “alliance” between Ally and DTC, leading to those

customers signing contracts with Ally. Id. at 18, ¶¶ 72-73. Once the contracts were in

place, Stromstad (among others) would “coordinate with candidates by emailing them

. . . onboarding paperwork on Ally letterhead that they had copied from DTC forms.” Id.

¶ 74. The complaint alleges that Stromstad mistakenly sent candidates DTC paperwork

when she meant to send them Ally paperwork. Id. at 19, ¶¶ 82-84. The remainder of

the complaint’s factual allegations about Stromstad’s role are conclusory. See, e.g., id.

at 36-37, ¶ 217 (alleging that “[d]efendants’ conspiracy [] to use . . . trade secrets” has

caused DTC damages). From these allegations, there is no reasonable inference that

Stromstad acquired, used, or disclosed DTC’s alleged trade secrets – the Candidate

Folders, the Candidate Database, or the Prof it Calculator. The complaint does not

allege that Stromstad played any role in “soliciting” new customers; her alleged role was

limited to sending unspecified “onboarding paperwork” to the new customers. This role

did not require any use of trade secrets. Thus, DTC fails to state a claim against

Stromstad for misappropriation of trade secrets.



       11
       The Court makes no ruling as to whether the Candidate Folders, Candidate
Database, or Profit Calculator are “trade secrets” within the meaning of the DTSA and
CUTSA.

                                             16
                     b.   Hirschfeld and Johnson

       Hirschfeld and Johnson argue that DTC fails to allege that they acquired,

disclosed, or used DTC’s trade secrets without consent. Docket No. 113 at 3-6. In

response, DTC argues that Hirschfeld and Johnson are liable because they were (1)

“principals of Ally [Consulting]” and/or (2) “participat[ed] in sanctioning or authorizing

[Ally Consulting]’s agent . . . to steal DTC’s trade secrets.” Docket No. 125 at 5-6.

       Neither argument is persuasive. Under the responsible corporate officer

doctrine, a plaintiff “must show some form of participation by the officer in the tort, or at

least show that the officer directed, controlled, approved, or ratified the decision that led

to the plaintiff’s injury.” 3A Fletcher Cyclopedia of the Law of Corporations § 1135

(Sept. 2019 update); see also Hoang v. Arbess, 80 P.3d 863, 868 (Colo. App. 2003)

(“To be found personally liable to third persons for a tort, the officer of a corporation

must have participated in the tort.”). The well-pleaded allegations in the complaint

indicate that: (1) Hirschfeld and Johnson were physically present at “Ally [Consulting]

member meetings . . . when the conspiracy to sabotage DTC was discussed and

furthered,” Docket No. 82 at 4-5, ¶¶ 11-12; (2) Hirschfeld, Johnson, and Adam

Hirschfeld “plott[ed]” to “steal[] DTC’s business for Ally [Consulting],” id. at 16-17, ¶¶ 64-

65; (3) Johnson emailed Adam Hirschfeld and stated that he wanted “to pull away from

DTC every chance we get as you do as well,” id. at 17, ¶ 68; and (4) “[o]n information

and belief,” Hirschfeld and Johnson agreed that Hirschfeld’s capital contribution to Ally

“was the sweat equity [Adam Hirschfeld] provided in transforming Ally [Consulting] into

a DTC competitor by absconding with DTC’s business.” Id. at 24, ¶ 122. None of these



                                             17
allegations show that Hirschfeld or Johnson directed, controlled, approved, or ratified a

decision to acquire, disclose, or use DTC’s trade secrets without consent. Rather, the

most the allegations show is that Hirschfeld and Johnson knew that Ally would attempt

to compete for DTC’s business – not steal its trade secrets. See Docket No. 125 at 5-6

(arguing that DTC’s trade secrets were “profit calculators, customer information,

onboarding procedures and protocol, and . . . financial information”). More is required

to show Hirschfeld and Johnson’s involvement in the alleged theft of trade secrets. See

Hoang, 80 P.3d at 868-69 (personal liability for negligence attached where defendant

was “personally involved in each step of the construction” and “knew or should have

known” that construction techniques did not meet recommendations).12 Thus, DTC

cannot sustain its claim for misappropriation of trade secrets against Hirschfeld and

Johnson.

                     c.   Rhinehart

       Rhinehart similarly argues that DTC fails to allege that he acquired, used, or

disclosed trade secrets. Docket No. 115 at 4-6. DTC again attempts to invoke the

responsible corporate officer doctrine, arguing that Rhinehart directly participated in the

misappropriation of trade secrets. Docket No. 127 at 3-4.

       The complaint alleges that, in May 2017, Adam Hirschfeld “asked” Rhinehart “to


       12
         Paragraph 271 of the complaint alleges that “[a]t the time [Hirschfeld and
Johnson] acquired DTC’s trade secrets, [Hirschfeld and Johnson] knew or had a reason
to know” that the disclosure of DTC’s trade secrets “constituted a breach of [Adam
Hirschfeld, Galban, and Stromstad’s] duty to maintain the secrecy of DTC’s trade
secrets.” Docket No. 82 at 45, ¶ 271. The complaint does not identify any instance
where Hirschfeld or Johnson acquired trade secrets. This otherwise-conclusory
allegation is therefore insufficient to support a misappropriation of trade secrets claim
against Hirschfeld or Johnson.

                                            18
obtain confidential DTC financial information” from Galban, and that Rhinehart obtained

“DTC confidential documents and trade secrets” from Galban. Docket No. 82 at 34,

¶¶ 195, 198. The complaint further alleges that, on November 8, 2016, Adam

Hirschfeld emailed the Profit Calculator to Rhinehart. Id. ¶ 197.13 Finally, the complaint

alleges that, at the time Rhinehart acquired trade secrets, he “knew or had a reason to

know” that the disclosure of trade secrets violated Adam Hirschfeld and Galban’s duty

of loyalty to DTC. Id. at 45, ¶ 271. The complaint therefore adequately alleges that

Rhinehart acquired a trade secret that was disclosed without consent and had reason to

know it was acquired by improper means, which is sufficient to state a claim under the

DTSA and CUTSA.

              3.   Fifth Claim – Unjust Enrichment

       DTC brings a claim against Hirschfeld, Johnson, and Rhinehart for unjust

enrichment. Under Colorado law, “[a] party claiming unjust enrichment must prove that

(1) the defendant received a benefit, (2) at the plaintiff’s expense, (3) under

circumstances that would make it unjust for the defendant to retain the benefit without

commensurate compensation.” Sterenbuch v. Goss, 266 P.3d 428, 437 (Colo. App.

2011). DTC claims that Hirschfeld, Johnson, and Rhinehart “received the benefits of

payments, bonuses, and commissions from third-party oil and gas companies and from

consultants . . . that rightfully belong to DTC.” Docket No. 82 at 46, ¶ 279.



       13
         The complaint alleges that the Profit Calculator is a “proprietary, complex, and
valuable excel spreadsheet” that DTC uses to present “competitive bids,” and that DTC
has “never disclosed [the Profit Calculator] externally.” Docket No. 82 at 13-14, ¶¶ 50-
51. Rhinehart does not appear to argue that the Profit Calculator is not a trade secret,
and the Court assumes that it is for the purposes of the motion to dismiss.

                                            19
       Hirschfeld, Johnson, and Rhinehart argue that (1) the CUTSA preempts DTC’s

unjust enrichment claim and (2) DTC fails to allege that Hirschfeld and Johnson

received a benefit at DTC’s expense. Docket No. 113 at 6-8; Docket No. 115 at 7-8.

The Court agrees that DTC fails to allege that these individuals received a benefit at

DTC’s expense. At most, the complaint alleges that Ally Consulting received a benefit

at DTC’s expense, not Hirschfeld, Johnson, and Rhinehart personally. See Brumbelow

v. Law Offices of Bennett and Deloney, P.C., 372 F. Supp. 2d 615, 622-23 (D. Utah

2005) (applying substantially similar Utah law and holding that an unjust enrichment

claim fails where “the benefit, if any, was conferred on the corporation, and not the

individual defendants”). There are no non-conclusory allegations in the complaint

regarding what benefits Hirschfeld, Johnson, and Rhinehart received, and the complaint

does not explain how Ally Consulting distributed revenues from the consultants it

allegedly poached from DTC.14 Thus, this claim fails against Hirschfeld, Johnson, and

Rhinehart.

              4.   Seventh Claim – Tortious Interference with Contract

       DTC claims that Hirschfeld and Johnson are liable for tortious interference with

contract. “To sustain a claim of intentional interference with contract, the plaintiff must

prove that the defendant (1) was aware of the existence of the contract; (2) intended

that one of the parties breach the contract; (3) induced the party to breach the contract


       14
           Although DTC suggests that its unjust enrichment claim includes Hirschfeld’s
participation in an “illegal housing scheme” with Adam Hirschfeld, see Docket No. 125
at 8, this is not pled in the complaint. See Docket No. 82 at 46, ¶ 279 (alleging that
Hirschfeld received the benefit of “payments, bonuses, and commissions from third-
party oil and gas companies and from consultants”). Moreover, as discussed later in
the order, DTC fails to plead the allegedly fraudulent housing scheme with particularity.

                                             20
or make it impossible for him or her to perform; and (4) acted ‘improperly’ in causing the

breach.” Hertz v. Luzenac Grp., 576 F.3d 1103, 1118 (10th Cir. 2009) (citing

Krystkowiak v. W.O. Brisben Cos., 90 P.3d 859, 871 (Colo. 2004)). DTC claims that

Hirschfeld and Johnson induced Adam Hirschfeld to breach his employment agreement

with DTC. Docket No. 82 at 48-49, ¶ 297.

       Hirschfeld and Johnson argue that the complaint does not include any “factual

content” explaining how they “induced” Adam Hirschfeld to breach the employment

agreement. Docket No. 113 at 9. The Court agrees. The complaint alleges that, in

November 2015, Adam Hirschfeld “began plotting” with Hirschfeld and Johnson to

“steal” DTC’s business. See Docket No. 82 at 16, ¶ 64. According to this allegation,

Adam Hirschfeld either initiated the “plot” with Hirschfeld and Johnson or, at least, was

in on it from the beginning. Thus, the complaint does not contain a plausible inference

that Hirschfeld and Johnson “induced” Adam Hirschfeld to breach his employment

agreement. Cf. Black’s Law Dictionary 790 (8th ed. 2004) (defining “inducement” in the

context of contract law as “[t]he benefit or advantage that causes a promisor to enter

into a contract”). DTC does not point to any specific allegation to rebut this argument,

arguing that “allegations that set forth [Hirschfeld and Johnson’s] participation in

hatching the entire conspiracy” are sufficient to show inducement. Docket No. 125 at 9.

However, this argument fails to explain how Hirschfeld and Johnson induced Adam

Hirschfeld to breach his employment agreement. DTC also argues that Hirschfeld and

Johnson’s scheme “made it impossible for [Adam] Hirschfeld to perform under his

contract by not stealing trade secrets.” Id. This curious argument also fails; the

complaint is devoid of any explanation as to how Hirschfeld and Johnson “made it

                                             21
impossible” for Adam Hirschfeld to not steal any trade secrets. Thus, the complaint

fails to state a claim for tortious interference with contractual relations against

Hirschfeld and Johnson.

              5.   Ninth Claim – Civil Theft

       DTC brings a claim for civil theft against Stromstad, Hirschfeld, and Rhinehart.

Under Colorado law, a person commits civil theft when he or she “‘knowingly obtains,

retains, or exercises control over anything of value of another without authorization or

by threat or deception,’ and acts intentionally or knowingly in ways that deprive the

other person of the property permanently.” Van Rees v. Unleaded Software, Inc., 373

P.3d 603, 608 (Colo. 2016) (quoting Colo. Rev. Stat. § 18-4-401(1)). A person must

have “the specific intent to permanently deprive the owner of the benefit of property.”

Id. In an action for civil theft, a person may maintain an action to recover “property

obtained by theft, robbery, or burglary.” Colo. Rev. Stat. § 18-4-405; see Itin v. Ungar,

17 P.3d 129, 134 (Colo. 2000) (holding that the statute provides an owner of property

with a private remedy that “requires proof of a specified criminal act”). The statute

allows for the recovery of only the stolen property itself, not “property or proceeds for

which the stolen property may have been exchanged.” In re Marriage of Allen, 724

P.2d 651, 657 (Colo. 1986).

                     a.   Stromstad

       DTC’s civil theft claim against Stromstad alleges that Stromstad “obtain[ed] and

use[d] DTC’s confidential and proprietary information and trade secrets by theft.”

Docket No. 82 at 51, ¶ 311. As discussed above, the only allegation in the complaint



                                             22
related to Stromstad is that she would “coordinate with candidates by emailing them . . .

onboarding paperwork on Ally [Consulting] letterhead that [she] had copied from DTC

forms.” Id. at 18, ¶ 74. The complaint is otherwise entirely conclusory as to what

“confidential and proprietary information and trade secrets” Stromstad acquired from

DTC. Although the response suggests that DTC’s “onboarding procedures” are

proprietary information, see Docket No. 126 at 9, the complaint (and the response) fail

to explain how Stromstad’s use of the onboarding procedures “permanently deprived

[DTC] of the benefit of” the onboarding procedures. See Van Rees, 373 P.3d at 608.

Finally, DTC fails to explain how it could “recover” any property through a civil theft

claim against Stromstad. See Allen, 724 P.2d at 657 (noting that the civil theft statute

allows only for the recovery of stolen property itself). Thus, the civil theft claim against

Stromstad fails.

                     b.   Hirschfeld

       DTC’s civil claim against Hirschfeld rests on a “scheme to wrongfully obtain by

theft rents belonging to DTC.” Docket No. 82 at 50, ¶ 308. 15 The complaint alleges that

DTC provided a “housing allowance” for consultants and employees that it placed on

projects in Ohio and West Virginia. Id. at 30, ¶ 168. The complaint further alleges that

Hirschfeld used CS Property Holdings, a third-party LLC, to bill DTC consultants directly



       15
         Although DTC’s response brief alleges that Hirschfeld is liable based on
“planning to have [Adam] Hirschfeld take” material belonging to DTC, see Docket No.
125 at 9, this theory is not pled in the complaint. See Docket No. 82 at 50-51, ¶¶ 305-
12. The complaint further alleges that Hirschfeld “used [his] title[] and position of trust
with DTC to obtain . . . trade secrets by theft.” See id. at 51, ¶ 311. There are no other
allegations in the complaint that Hirschfeld had any title or position of trust in DTC, and
DTC does not defend this theory of liability in its response brief.

                                             23
for provided housing “under the ruse that the arrangement was a part of a DTC

‘company housing’ program.” Id. ¶ 170. The complaint alleges that the amount billed

to DTC consultants “far exceeded the actual rent charged to CS Property Holdings

and/or [Adam] Hirschfeld.” Id. at 31, ¶ 176. After paying CS Property Holdings, the

DTC employees and consultants would “seek reimbursement from DTC.” Id. at 30,

¶ 172.

         These allegations fail to state a claim for civil theft against Hirschfeld. First, there

is no basis to conclude that Hirschfeld ever obtained DTC’s property. Under the alleged

scheme, CS Property Holdings (presumably controlled by Hirschfeld, although the

complaint is not clear) would bill DTC consultants and employees directly for housing.

The central transaction is CS Property Holdings obtaining property (cash) from DTC

consultants and employees, not from DTC. DTC fails to explain how its later

reimbursement to the consultants and employees is in any way material to the analysis.

See Montoya v. Grease Monkey Holding Corp., 883 P.2d 486, 490 (Colo. App. 1994)

(holding that a civil theft claim fails against a party that never possessed fraudulently

obtained funds). Second, although the complaint offers repeated conclusory

allegations that the amount charged by the third-party LLC was “fraudulent,” see Docket

No. 82 at 31, ¶¶ 173-76, the complaint fails to “state with particularity the circumstances

constituting fraud.” See Fed. R. Civ. P. 9(b). DTC’s complaint does not “set forth the

time, place, and contents of the false representation, the identity of the party making

the false statement, and the consequences thereof.” Id.; see L-3 Commc’ns Corp. v.

Jaxon Eng’g & Maint., Inc., 863 F. Supp. 2d 1066, 1076 (D. Colo. 2012). The complaint



                                               24
does not explain why CS Property Holdings had any obligation to charge the DTC

consultants and employees the amount of rent equivalent to what CS Property Holdings

(presumably) paid to the landlords. Thus, DTC’s claim against Hirschfeld for civil theft

will be dismissed for failure to state a claim.

                     c.   Rhinehart

       DTC’s civil theft claim against Rhinehart alleges that Adam Hirschfeld

“coordinated and ensured that [Rhinehart] . . . obtained DT C’s confidential financial

documents and the Profit Calculator.” Docket No. 82 at 51, ¶ 309. 16 The complaint

further alleges that Rhinehart “knew or had a reason to know” that it breached Adam

Hirschfeld and Galban’s duty to DTC to send those documents to Rhinehart. Id. at 45,

¶ 271. The complaint also alleges that Rhinehart used this information “for competitive

purposes to benefit Ally [Consulting],” id. at 34, ¶ 198, which the Court infers could

“permanently deprive[] [DTC] of the benefit of” the confidential documents and the Profit

Calculator. See Van Rees, 373 P.3d at 608. Although the Court is unclear whether

DTC could “recover” the confidential documents and Profit Calculator through its civil

theft claim against Rhinehart, the Court is satisfied that the complaint states a claim for

civil theft against Rhinehart.

              6.   Tenth Claim – Conversion

       DTC brings a claim for conversion against Rhinehart for “knowingly exercis[ing]

       16
          Although DTC’s response brief alleges that Rhinehart is liable based on
exercising control over an allegedly stolen computer, the complaint pleads only that
“Ally” obtained the computer by theft. See Docket No. 82 at 51, ¶¶ 310. As discussed
above, Rhinehart can only be liable for acts of Ally Consulting if he personally
participated in the tort. There are no allegations in the complaint that Rhinehart stole
the computer.

                                              25
dominion or control over” DTC’s property, specifically, “files containing confidential

information” on a laptop and flash drives. Docket No. 82 at 51-52, ¶ 314. Under

Colorado law, to state a claim for conversion DTC must allege that: “(i) a defendant

exercised dominion or control over property; (ii) that property belonged to [DTC]; (iii) the

defendant's exercise of control was unauthorized; (iv) [DTC] demanded return of the

property; and (v) the defendant refused to return it.” L-3 Commc’ns, 863 F. Supp. 2d at

1081.

        DTC alleges that Adam Hirschfeld stole his DTC laptop when he resigned.

Docket No. 82 at 37, ¶ 220. DTC further alleges that Rhinehart became aware that

Adam Hirschfeld was using the laptop and “requested” that he stop all use of the

computer. Id. ¶ 223. Finally, DTC alleges that Adam Hirschfeld continued to use the

stolen laptop. Id. at 37-38, ¶¶ 224-25. 17 These allegations fail to state a claim against

Rhinehart because there is no plausible inference that he had “dominion or control”

over the laptop. Indeed, the allegations indicate that Rhinehart lacked any dominion or

control over the laptop, as his request (not directive) that Adam Hirschfeld stop using

the laptop had no effect on Adam Hirschfeld’s behavior. There are no allegations that

Rhinehart personally participated in the theft of the laptop. See Hoang, 80 P.3d at 868

(“To be found personally liable to third persons for a tort, the officer of a corporation



        17
         Although the complaint, filed after more than a year of litigation, alleges that
“DTC has demanded, to no avail, that the [d]efendants return [the laptop],” Rhinehart
represents that the laptop “was delivered to a forensic firm in accordance with evidence
preservation requirements.” Compare Docket No. 82 at 38, ¶ 226 with Docket No. 115
at 9-10. The Court found at the preliminary injunction hearing that Rhinehart gave the
laptop to a third-party forensics company for safekeeping after Hirschfeld turned over
the laptop in July or August of 2017. See Docket No. 57 at 9, ¶ 18.

                                             26
must have participated in the tort.”). To the extent that the conversion claim against

Rhinehart relies on the previously discussed allegations that he received confidential

information and the Profit Calculator, the complaint fails to make non-conclusory

allegations that Rhinehart refused to return (or delete) the confidential information or

the Profit Calculator, as is required for a conversion claim. See L-3 Commc’ns., 863 F.

Supp. 2d at 1081; see also Scott v. Scott, 428 P.3d 626, 635 (Colo. App. 2018) (noting

that “a lawful possessor of property may become a converter once he or she refuses a

demand for return of the property from the lawful owner”). Thus, DTC’s claim against

Rhinehart for conversion fails.

                     7.   Eleventh Claim – Civil Conspiracy

       DTC brings a claim for civil conspiracy against the individual defendants. To

state a claim for civil conspiracy under Colorado law, a plaintiff must allege: “(1) two or

more persons, and for this purpose a corporation is a person; (2) an object to be

accomplished; (3) a meeting of the minds on the object or course of action; (4) one or

more unlawful overt acts; and (5) damages as the proximate result thereof.” In re

Qwest Commc’ns Int’l, Inc. Sec. Litigation, 387 F. Supp. 2d 1130, 1153 (D. Colo. 2005)

(citing Jet Courier, 771 P.2d at 502). To state a claim for civil conspiracy, a plaintiff

must “allege specific facts showing agreement and concerted action among

defendants.” Durre v. Dempsey, 869 F.2d 543, 545 (10th Cir. 1988); see also Nelson v.

Elway, 908 P.2d 102, 106 (Colo. 1995) (noting that “evidence of . . . an agreement [to

form a conspiracy] must be presented by the plaintiff”). “[P]laintiff cannot succeed on its

claims for civil conspiracy without showing that each defendant agreed to do something



                                             27
in furtherance of the conspiracy, knowing of its improper purpose.” Powell Prods., Inc.

v. Marks, 948 F. Supp. 1469, 1480 (D. Colo. 1996).

      DTC alleges that the defendants “conspired together for the objective of creating

an unlawful and illegitimate clone company to misappropriate DTC’s name and

reputation.” Docket No. 82 at 52, ¶ 322. 18 The complaint further alleges that the

“course of action” was “for [Adam] Hirschfeld, [Galban], and [Stromstad] to breach their

duties of loyalty” to DTC. Id. at 53, ¶ 324. The individual defendants argue that the

complaint fails to provide more than conclusory allegations that they came to “a meeting

of the minds on the object or course of action.” The Court disagrees. Although the

allegations that the individual defendants came to a meeting of the minds regarding the

conspiracy are conclusory, the complaint includes specific allegations of concerted

action. For example, the complaint alleges that Hirschfeld and Johnson “exchanged

ideas about [Ally Consulting’s] logo” and agreed with Adam Hirschfeld that he would

continue to work for DTC while siphoning business to Ally Consulting. See Docket No.

82 at 16-17, ¶ 65. The complaint alleges that Stromstad and Rhinehart had “secret Ally

[Consulting] email accounts” that they would use to onboard customers for Ally

Consulting rather than DTC. See id. at 18, ¶ 74. The complaint also alleges that

Stromstad and Rhinehart worked to conceal their work for Ally Consulting from DTC’s

owners by tracking the whereabouts of DTC’s owners and communicating to make sure

that Ally Consulting information was hidden before the DTC principals arrived. See id.


      18
         DTC suggests that its conspiracy claim includes Hirschfeld’s participation in
the above-referenced “illegal housing scheme” with Adam Hirschfeld. Docket No. 125
at 11-12. For the reasons discussed above, the complaint fails to allege the allegedly
“fraudulent” housing scheme with particularity. See Fed. R. Civ. P. 9(b).

                                           28
at 20-21, ¶¶ 90-97. Taken together, these allegations provide sufficient factual support

to state a claim for civil conspiracy against the individual defendants.

       The individual defendants argue that the civil conspiracy claim against them is

preempted by the CUTSA. The statute states that the CUTSA “displaces conflicting

tort, restitutionary, and other law of [Colorado] providing civil remedies for

misappropriation of a trade secret,” but does not affect “[o]ther civil remedies that are

not based upon misappropriation of a trade secret.” Colo. Rev. Stat. § 7-74-108. The

Court agrees with Powell Prods., which held that, under the CUTSA, “[p]reemption is

only appropriate where other claims are no more than a restatement of the same

operative facts which would plainly and exclusively spell out only trade secret

misappropriation.” 948 F. Supp. at 1474. Thus, DTC’s civil conspiracy claim is

preempted only to the extent that the claim “do[es] not depend upon the information in

question qualifying as trade secrets” or “include[]s additional elements not necessary for

a misappropriation claim.” Id.; see also Gates Corp. v. CRP Indus., Inc., No. 16-cv-

01145-KLM, 2017 WL 5714342, at *5 (D. Colo. Nov. 28, 2017). The Court is satisfied

that, at the motion to dismiss stage, at least some of DTC’s civil conspiracy claim is not

based upon misappropriation of trade secrets and is not preempted.

                     8.   Twelfth Claim – RICO

       DTC brings a RICO claim against the individual defendants. In order to state a

claim under RICO, DTC must allege: “(1) conduct (2) of an enterprise (3) through a

pattern (4) of racketeering activity.” See Bixler v. Foster, 596 F.3d 751, 761 (10th Cir.

2010). “A pattern of racketeering activity must include at least two predicate acts.”



                                             29
Gillmor v. Thomas, 490 F.3d 791, 797 (10th Cir. 2007) (quotation omitted). The Court

finds that DTC has failed to adequately allege a pattern of racketeering because (1) the

complaint “fails to allege sufficient continuity to sustain a RICO claim,” Hall v. Witteman,

584 F.3d 859, 867 (10th Cir. 2009), and (2) the com plaint fails to adequately allege two

predicate acts.

       To establish a pattern of racketeering activity, a plaintiff must show that (1) the

racketeering predicates are “related” and (2) they “amount to or pose a threat of

continued criminal activity.” H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 239

(1989). This second “continuity” requirement refers “either to a closed period of

repeated conduct, or to past conduct that by its nature projects into the future with a

threat of repetition.” Id. at 241. In evaluating continuity, courts consider (1) the duration

of the related predicate acts, and (2) the “extensiveness” of the RICO enterprise’s

scheme, with the goal of “achieving a natural and commonsense result.” Resolution

Trust Corp. v. Stone, 998 F.2d 1534, 1543-44 (10th Cir. 1993). An alleg ed racketeering

scheme “directed at one individual with no potential to extend to other persons or

entities” does not satisfy the continuity requirement. SIL-FLO, Inc. v. SFHC, Inc., 917

F.2d 1507, 1516 (10th Cir. 1990) (recognizing that, “[i]n enacting the RICO statute,

‘Congress was concerned . . . with long-term criminal conduct’” (quoting Northwestern

Bell, 492 U.S. at 242)); see also Pagel v. Wash. Mut. Bank, Inc., 153 F. App’x 498, 502

(10th Cir. 2005) (unpublished) (“In this circuit, it is well established that a single scheme

to accomplish one discrete goal, directed at a finite group of individuals, with no

potential to extend to other persons or entities, rarely will suffice to establish a threat of



                                              30
continuing racketeering activity.”).

       The Court finds DTC’s complaint fails to establish continuity. DTC alleges that it

is the sole target of the racketeering scheme. See Docket No. 82 at 54, ¶ 331 (alleging

that the “unlawful purposes” of the scheme included “stealing DTC’s business” and

“misappropriating DTC’s confidential and proprietary information”). Other than a

conclusory suggestion that the purpose of the racketeering scheme was to “intentionally

defraud . . . DTC’s actual and prospective customers,” see id., the complaint alleges no

other “persons or entities” targeted by the enterprise. See SIL-FLO, 917 F.2d at 1516.

The complaint also lacks any indication that the alleged enterprise has any “potential” to

extend to other persons or entities. See Pagel, 153 F. App’x at 502. As in Boone v.

Carlsbad Bancorporation, Inc., 972 F.2d 1545 (10th Cir. 1992), “[p]laintiff[] allege[s]

what is actually a closed-ended series of predicate acts constituting a single scheme

. . . to establish a discrete goal directed at a finite group of individuals ‘with no potential

to extend to other persons or entities,’” which is insufficient to establish continuity. 972

F.2d at 1556 (quoting SIL-FLO, 917 F.2d at 1516). As DTC fails to satisfy the continuity

requirement, it fails to allege that defendants are engaged in “the type of activity that

RICO was enacted to address.” Id.

       Even assuming that the complaint establishes continuity, DTC has failed to

sufficiently allege two or more predicate acts of racketeering activity. The complaint

alleges that defendants “committed multiple predicate acts of mail and wire fraud and

theft/misappropriation of DTC’s trade secrets.” Docket No. 82 at 54, ¶ 332. However,

this allegation does not specifically identify which acts in the hundreds of paragraphs of



                                              31
factual allegations establish violations of 18 U.S.C. § 1341 (mail fraud), § 1343 (wire

fraud), or § 1832 (theft of trade secrets). DTC’s response briefs do not identify which

acts it alleges are predicate acts, which statute they violate, and how each element of

the statute is met. Moreover, to the extent that the RICO claim is based on predicate

acts of mail and wire fraud, DTC has failed to plead any fraud with particularity. See

Fed. R. Civ. P. 9(b). DTC’s complaint does not “set forth the time, place, and contents

of the false representation, the identity of the party making the false statement, and the

consequences thereof.” See L-3 Commc’ns, 863 F. Supp. 2d at 1076 (citing Tal v.

Hogan, 453 F.3d 1244, 1263 (10th Cir. 2006)).

       Because the complaint fails to establish that the individual defendants engaged

in a “pattern” of racketeering activity, DTC’s RICO claim against them fails.

                     9.   Fourteenth Claim – Conspiracy to Violate the CFAA

       DTC brings a claim against the individual defendants for conspiring to violate the

CFAA. DTC contends that defendants “knew of and/or encouraged [Adam] Hirschfeld’s

post-resignation, unauthorized access” of the DTC laptop. Docket No. 82 at 57, ¶ 347.

DTC claims that, as a result of this conspiracy, “the integrity and/or the availability of

DTC’s data and systems have been impaired.” Id. ¶ 348.

       As relevant here, the CFAA provides that a person who suffers “loss to [one] or

more persons . . . aggregating at least $5,000 in value,” 18 U.S.C. § 1030(c)(4)(A)(i)(I),

as a result of a violation of the CFAA may bring a civil action against that person. Id.

§ 1030(g). The CFAA also provides for conspiracy liability. Id. § 1030(b). The

complaint does not specify which portion of the CFAA the conspiracy intended to



                                             32
violate. However, the response briefs variously allege that the conduct violated

§ 1030(a)(4) – that the conspiracy was to “knowingly and with intent to defraud,

access[] a protected computer without authorization, or exceed[] authorized access,

and by means of such conduct further[] the intended fraud and obtain[] anything of

value” – or § 1030(a)(5)(B) – that the conspiracy was to “intentionally access[] a

protected computer without authorization, and as a result of such conduct, recklessly

cause[] damage.”19 Because the CFAA is a federal criminal statute, to establish a

conspiracy to violate the CFAA, a plaintiff must allege that (1) the defendant agreed

with at least one other person to violate the law, (2) one of the conspirators engaged in

at least one overt act furthering the conspiracy’s objective, (3) the defendant knew the

essential objective of the conspiracy, (4) the defendant knowingly and voluntarily

participated, and (5) there was interdependence among the members of the conspiracy.

Tenth Circuit Criminal Pattern Jury Instructions § 2.19 (updated 2018) (general

conspiracy instruction); see also United States v. Schaffer, 586 F.3d 414, 422 (6th Cir.

2009) (in a criminal case, finding that an indictment charging defendant with conspiracy

to violate the CFAA was sufficient where indictment set forth the objective of the

conspiracy, the role played by each defendant, the overt actions taken in furtherance of



       19
            Some courts have read § 1030(g) to support only a civil action for violations of
§ 1030(a)(5). See Hot Stuff Foods, LLC v. Dornbach, 726 F. Supp. 2d 1038, 1054 (D.
Minn. 2010). But see Theofel v. Farey-Jones, 359 F.3d 1066, 1078 (9th Cir. 2003)
(holding that § 1030(g) provides a civil remedy for any person who suffers damage or
loss due to a violation of the CFAA); US Bioservices Corp. v. Lugo, 595 F. Supp. 2d
1189, 1191 (D. Kan. 2009) (assuming without analysis that § 1030(g) provides for civil
liability for a violation of § 1030(a)(4)). Because DTC fails to plausibly establish the
individual defendants’ conspiracy liability, the Court need not decide whether a violation
of § 1030(a)(4) can support a civil action.

                                            33
the conspiracy, and the means used to accomplish it).

       The complaint fails to state a claim for conspiracy liability against the individual

defendants. There are no specific factual allegations supporting the claim that the

individual defendants “knew of and/or encouraged” Adam Hirschfeld’s access of the

laptop; thus, it is conclusory. Moreover, DTC fails to explain how a showing that the

individual defendants “knew of and/or encouraged” access to the laptop is sufficient to

establish an agreement to violate the law or that there was “interdependence” among

the individual defendants regarding the alleged theft of the laptop.

       DTC’s arguments in response are unavailing. First, DTC suggests that it is

sufficient to allege that defendants “conspired” to violate the CFAA. See, e.g., Docket

No. 126 at 13. DTC offers no authority for the proposition that a bare allegation that

defendants “conspired” is sufficient to state a claim for which relief can be granted.

This is an example of a legal conclusion couched as a factual allegation that the Court

need not accept. See, e.g., Johnson v. Liberty Mut. Fire Ins. Co., 648 F.3d 1162, 1165

(10th Cir. 2011) (“[A] naked legal conclusion, backed by no well-pleaded facts . . . [is]

hardly enough to state a claim for relief.”). Second, DTC suggests that it may sustain

its claim based on (1) Stromstad’s use of DTC computers to “steal reformatted resumes

and onboarding paperwork,” Docket No. 126 at 13-14, and (2) Adam Hirschfeld’s

access of DTC computers to send “[Rhinehart] trade secrets.” Docket No. 127 at 14.

However, the conspiracy pled in the complaint is specifically limited to defendants’

“knowledge and/or encouragement of [Adam] Hirschfeld’s unauthorized, post-

resignation accessing” of the laptop. See Docket No. 82 at 57, ¶ 348. Thus, DTC’s

claim fails.

                                             34
IV. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that defendant Ally Energy Services, Inc. Motion to Dismiss and

Opening Brief [Docket No. 103] is GRANTED. It is further

          ORDERED that defendants Craig Hirschfeld and Joseph Johnson’s Motion to

Dismiss Second Amended Complaint [Docket No. 113] is GRANTED IN PART AND

DENIED IN PART. It is further

          ORDERED that defendant Katie Stromstad’s Motion to Dismiss Second

Amended Complaint [Docket No. 114] is GRANTED IN PART AND DENIED IN PART.

It is further

          ORDERED that defendant Ross Rhinehart’s Motion to Dismiss Second

Amended Complaint [Docket No. 115] is GRANTED IN PART AND DENIED IN PART.

It is further

          ORDERED that all claims against defendant Ally Energy Services, Inc. are

DISMISSED WITH PREJUDICE. It is further

          ORDERED that plaintiff’s Fourth, Fifth, Seventh, Ninth, Twelfth, and Fourteenth

Claims against defendant Craig Hirschfeld are DISMISSED WITH PREJUDICE. It is

further

          ORDERED that plaintiff’s Fourth, Fifth, Seventh, Twelfth, and Fourteenth Claims

against defendant Joseph Johnson are DISMISSED WITH PREJUDICE. It is further

          ORDERED that plaintiff’s Second, Third, Ninth, Twelfth, and Fourteenth Claims

against defendant Katie Stromstad are DISMISSED WITH PREJUDICE. It is further


                                             35
     ORDERED that plaintiff’s Fifth, Tenth, Twelfth, and Fourteenth Claims against

defendant Ross Rhinehart are DISMISSED WITH PREJUDICE.


     DATED September 25, 2019.

                                      BY THE COURT:


                                       s/Philip A. Brimmer
                                      PHILIP A. BRIMMER
                                      Chief United States District Judge




                                        36
